Citation Nr: 0212336	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  00-12 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for service-connected 
residuals of a fracture of the left femur, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from December 1955 to March 1957.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 


REMAND

By a statement submitted in April 1998, the veteran requested 
that a 1991 denial of service connection for a left knee 
disorder as secondary to a service-connected fracture of the 
left thigh and a 1990 denial of service connection for a left 
hip disorder as secondary to a fracture of the left thigh be 
reopened.  The record before the Board does not reflect that 
the veteran's request to reopen the claims for service 
connection for these disorders has been adjudicated.  

A new claim which has not yet been adjudicated by the RO is 
generally referred to the RO for appropriate action.  
However, in this case, resolution of the request to reopen a 
claim for service connection for a left knee disorder could 
well impact upon the Board's consideration of the appropriate 
evaluation of the veteran's residuals of left femur fracture, 
as the evaluation assigned depends in part on whether the 
veteran has mild, moderate, or severe left knee disability 
which may be evaluated as residual to the left femur 
fracture.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); 
Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The veteran's service-connected left femur disability is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Under Diagnostic Code 5255, a 10 percent evaluation is 
warranted for malunion of the femur with slight knee or hip 
disability, and a 20 percent evaluation is warranted with 
moderate knee or hip disability.  

The report of the VA examiner who conducted the December 1999 
VA examination provided a diagnosis of "old healed mid-shaft 
left femur fracture, near anatomic alignment, with mild 
degenerative joint disease (DJD), left knee.  This diagnosis 
suggests that the veteran's left knee DJD may be either "part 
and parcel" of the residuals of a left femur fracture or may 
be secondary to the left femur fracture, although the meaning 
of the medical statement is not clear.  The examiner notes 
that the radiologic report showed an old, healed mid-shaft 
left femur (fracture) in good alignment with lateral joint 
space narrowing of the left knee.  Again, it is not clear 
whether the physician intended to suggest that the left femur 
fracture was related to the left knee joint space narrowing, 
or whether the finding was reported because it was present, 
even though not medically associated with the old healed 
fracture.

Before the Board can determine whether the veteran is 
entitled to an increased evaluation for the left femur 
fracture residuals, the examiner's statement should be 
clarified, and the request to reopen the claims for service 
connection for left knee and left hip disorders must be 
adjudicated.  The claims are inextricably intertwined, and it 
would be premature for the Board to proceed with the claim 
for an increased evaluation before adjudication of the 
request to reopen the claims for service connection.

In this regard, the Board notes that the veteran has not been 
provided with explicit notification of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  The veteran should be advised of the provisions of 
the VCAA, and advised of alternative methods of 
substantiating his claims, including identifying any 
physician who has advised him that his left knee and/or left 
hip disorders are part of, due to, or aggravated by his 
service-connected residuals of a left femur fracture.

Accordingly, this case is REMANDED to the RO for the 
following action: 

1.  The RO should complete any 
development or other actions as necessary 
to adjudicate the veteran's request to 
reopen claims of entitlement to service 
connection for 

left knee and left hip disorders, and the 
claim for an increased rating for 
residuals of a left femur fracture, 
including VA examination or medical 
opinion or clarification of the December 
1999 VA examination report.  

2.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
(private) medical care providers who have 
treated him for a left knee disability, 
left hip disability, and disability due 
to residuals of a fracture of the left 
femur from July 2001 to the present.  
Thereafter, the RO should attempt to 
obtain and associate with the claims file 
copies of all additional VA and non-VA 
(private) records identified. 

3.  The veteran should be afforded an 
orthopedic examination to determine the 
etiology and appropriate diagnosis of the 
veteran's left knee and/or left hip 
disorders.  The claims folder volumes 
should be made available to the examiner 
for review before the examination, 
including the clinical records of VA 
treatment since July 2001.  The examiner 
should reconcile the conflicting medical 
evidence and offer an opinion as to 
whether it is at least as likely as not 
that the veteran's left knee and/or left 
hip disorder(s) is/are etiologically 
related to, secondary to, or aggravated 
by, a fracture of the left femur.
 
4.  Thereafter, the RO should complete 
any notification and development 
action(s) required by the VCAA, and 
should adjudicate the requests to reopen 
claims for service connection for left 
knee and left hip disabilities, and 
readjudicate the claim of entitlement to 
an increased rating for the service-
connected residuals of fracture of the 
left femur.  If any benefit sought on 
appeal remains denied, for which a timely 
notice of disagreement has been received, 
the veteran and his representative, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2001).




